I concur. However, I am of the opinion that section 44-0-9, R.S. 1933, does not permit an independent action to cancel a chose in action. The section is one of several which provide for remedies in case of usurious interest charges. This section fits the case where a suit has been brought on a bond, bill, note, etc., or in a case where the same is set up on a counterclaim where it "shall satisfactorily appear" that the same has been taken in violation of "this chapter." It is not designed to bring an independent suit to enjoin prosecution of the chose or obtain surrender of the same. However, equity in its general jurisdiction has power to entertain a suit of quia timet for such cancellation. Therefore, the Third judicial district court would have jurisdiction of the subject-matter of this suit, and it had jurisdiction of the parties. The reason it should not enjoin the defendant in its court from proceeding in Sevier county is because that court first obtained jurisdiction of the subject-matter and the parties and all the issues raised by plaintiff in the Salt Lake county action may be settled in the Sevier county suit. *Page 145 
It meets the test that the issue if raised in Sevier county and there adjudicated, would be a complete bar to the suit in Salt Lake county. 7 R.C.L. 1068, § 107.
The first court obtaining jurisdiction and proceeding expeditiously should be permitted to proceed on grounds of comity and prevention of a multiplicity of suits. The court in Sevier county, having first taken jurisdiction, could have enjoined the plaintiff in this action from proceeding in the Salt Lake county suit. 7 R.C.L. 1070, § 108. When suits involve the same parties, the same issues and are susceptible of the same remedies, brought in concurrent jurisdictions, the first obtaining jurisdiction has the right of way. It is not meant to say that the second tribunal has not jurisdiction, but convenience and necessity require that when courts of concurrent jurisdiction of the same government both take jurisdiction of the same litigation, the first tribunal resorted to should be permitted to proceed with the suit. This it cannot do if one of the parties is enjoined by another court of concurrent jurisdiction.
As to whether certiorari is the proper remedy to reach an injunction issued by the second court is somewhat doubtful. Certiorari brings up for review an alleged lack or excess of jurisdiction. The district court of Salt Lake county had jurisdiction to issue the injunction. In Atwood v. Cox,88 Utah 437, 55 P.2d 377, we stated that in certain cases where if the court were permitted to pursue its jurisdiction in error, irretrievable damage would result or great inconvenience or injustice suffered, we would grant a writ of prohibition. The same would apply in the case of certiorari. In this case, if the action in Salt Lake county were permitted to proceed to judgment, the defendant therein might be compelled to await either an outcome favorable to himself before he could proceed with the suit in Sevier county, or if judgment were against him to take an appeal, and if we held the Salt Lake county court erred in issuing the injunction because of failure to observe comity, the defendant *Page 146 
therein would be unjustifiably delayed in the prosecution of his suit in Sevier county. This delay might in cases be fatal to his cause.
In Atwood v. Cox, supra, we reviewed numerous cases and found that courts had again and again taken cognizance of interlocutory orders of lower courts and prevented the mischief their execution would have resulted in where merely error was involved; that the courts in order to be consistent regarding the rule respecting the use of prohibition and certiorari had given expression to loose statements regarding jurisdiction as a cover for their action. It appears to the writer we should be honest about the matter.
The Constitution, section 4, art. 8, states,
"In other cases the Supreme Court shall have appellate jurisdiction only, and power to issue writs necessary and proper for the exercise of that jurisdiction."
Section 9, art. 8, states,
"From all final judgments of the district courts, there shall be a right of appeal to the Supreme Court."
This has been interpreted by inserting the word "only" after the word "judgments." I opine it was not meant to cut down the right of this court or the Legislature to permit reviews of interlocutory orders, but only to save to the litigant, from legislative or judicial obliteration, the right to appeal at least from final judgments. Thus we, at our discretion, are not precluded from issuing such writs "necessary and proper" for the exercise of our full appellate jurisdiction, which I think includes, in our discretion, review of interlocutory orders when the same, although only error, will result in great irremedial injustice, or such great inconvenience as would be likely to amount to a denial of justice, or in order to prevent a stalemate in judicial procedure, or for the purpose of relieving otherwise intolerable situations. *Page 147 
While certiorari technically only presents questions of lack or excess of jurisdiction, some writ — call it by that or another name — may be issued in such situations. The holding of this court that appeals are constitutionally only possible from final judgment comes from the case of North Point Consolidated Irrig.Co. v. Utah  Salt Lake Canal Co., 14 Utah 155, 46 P. 824. I hope some time in the future to have the opportunity to show the falsity of the reasoning of that case. I think until we or the Legislature acts, appeals can only lie from final judgments because otherwise there are no procedural provisions. But I think section 9 of article 8 was only a restriction preventing this court by rule or the Legislature from taking away the right of a litigant to appeal from a final judgment and not a limitation denying the right of appeal except only from final judgments.
However, from the record it appears there is a motion to quash the restraining order which has never been ruled on. It appears to have been under advisement since January 16, 1936. But the writ of certiorari from this court was served on the lower court some time in July of 1936. The record shows that briefs were to be filed on the motion to quash. We do not know when those briefs were filed. Perhaps an inordinately long time did not intervene between the time the briefs were filed and the time of the service of the writ of certiorari. Certainly, in ordinary cases we should not compel the lower court to do an act where there is a motion pending in that court upon which it might take the action we compel. But since even on mandamus to act on the motion to quash, the lower court could do but one thing, i.e., grant the motion, there cannot be complaint of our taking the short cut and on this proceeding dissolving the restraining order. Certainly the plaintiff in this case has been long enough delayed in his right to prosecute the action in Sevier county. *Page 148